PER CURIAM.
Melvin Friedman (Friedman) appeals his judgment and sentence for attempted burglary and possession of a burglary tool. We affirm his judgment and sentence for possession of a burglary tool without discussion, but we reverse his judgment and sentence for attempted burglary. Although the trial court orally entered a judgment notwithstanding the verdict on this offense, the written judgment and sentence order adjudicate him guilty of attempted burglary and sentenced him to one year county jail on this very charge. We reverse and remand for correction of the written judgment and sentence to conform to the trial court’s oral pronouncement at sentencing. Davis v. State, 658 So.2d 678 (Fla. 1st DCA 1995); Taylor v. State, 615 So.2d 230 (Fla. 1st DCA 1993).
Accordingly, we AFFIRM in part, and REVERSE and REMAND in part.
MINER, MICKLE and LAWRENCE, JJ., concur.